 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 123 
606 
J & R Flooring, Inc. d/b/a J. Picini Flooring
1 and 
Freeman™s Carpet Service,
 Inc. and FCS Floor-
ing, Inc. and Flooring Solutions of Nevada, Inc., 
d/b/a FSI and
 International Union of Painters 
and Allied Trades, District Council 15.  
Cases 28ŒCAŒ21229, 28ŒCAŒ21230, 28ŒCAŒ21231, and 
28ŒCAŒ21233 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On September 5, 2007, Administrative Law Judge 
Lana H. Parke issued the a
ttached decision.  The Charg-
ing Party Union filed exceptions and a supporting brief, 
and the Respondents filed answering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions only 
to the extent consistent with this Decision and Order. 
I.  INTRODUCTION
 The consolidated complaint alleges that the Respon-
dents have violated Section 8(a)(5) and (1) of the Act by 

refusing to grant 9(a) recognition to the Union based on 
card checks conducted pursuant to voluntary recognition 
clauses in collective-bargai
ning agreements executed 
under Section 8(f). The judge dismissed the consolidated 
complaint in its entirety. 
We affirm the judge™s dismissal of the allegations in-
volving Respondents J. Picini Flooring (J. Picini), Free-
man™s Carpet Service, Inc. 
(Freeman™s Carpet Service), 
and FCS Flooring, Inc. (FCS),
 for the reasons stated by 
her.  However, we reverse the judge™s dismissal of the 
allegations involving Respondent FSI (FSI), and we find 

that FSI violated the Act as alleged. 
II.  BACKGROUND
 A.  Legal Framework 
The relationships between each of the Respondents 
and the Union were originally established under Section 
8(f), which permits employers and unions in the con-

struction industry to enter into a collective-bargaining 
agreement without regard to
 whether the union™s major-
ity status has been previously established under Section 
                                                 1 On January 4, 2008, the Board granted the Charging Party Union™s 
motion to sever Case 28ŒCAŒ212
26, involving Respondent Custom 
Floors, Inc., from this proceeding and to remand it to the Regional 
Director to dismiss the complaint in that case pursuant to a non-Board 
settlement.  The caption has been modified accordingly. 
9(a).
2  A principal distinction between an 8(f) and 9(a) 
bargaining relationship is that the former may be termi-
nated by either the union or employer upon the expira-
tion of their collective-bargaining agreement, while the 

latter continues after contract expiration, unless and until 
the union is shown to have lost majority support.  
Madi-son Industries
, 349 NLRB 1306, 1307 (2007). 
A union whose status as a bargaining representative is 
initially governed by Section 8(
f) can attain the status of 
a majority bargaining repres
entative under Section 9(a) 
through a Board election or 
ﬁfrom voluntary recognition 
accorded to a union by the em
ployer of a stable work 
force where that recognition is based on a clear showing 
of majority support among the unit employees, e.g., a 
valid card majority.ﬂ  
John Deklewa & Sons
, 282 NLRB 
1375, 1387 fn. 53 (1987), enfd. sub nom. 
Iron Workers 
Local 3 v. NLRB
, 843 F.2d 770 (3d Cir. 1988), cert. de-
nied 488 U.S. 889 (1988).
3 In nonconstruction industry settings, the Board has 
held that parties in a 9(a) bargaining relationship may 
prospectively agree to expand
 the established bargaining 
unit by including employees from additional stores upon 
a showing of majority support for the union among em-
ployees at those facilities.  
Kroger Co.
, 219 NLRB 388 
(1975).  Such agreements 
are ﬁcontractual commitments 
by the Employer to forgo its right to resort to the use of 
the Board™s election process in determining the Unions™ 

representation status.ﬂ  Id. at 389. In 
Goodless Electric Co.,
4 the Board explicitly applied the 
Kroger
 rationale to 
prospective agreements by parties in an 8(f) construction 

industry bargaining relationship for recognition of a un-
ion™s 9(a) status based upon a future showing of majority 
support among employees in the established 8(f) unit. 
The Board found that the employer in 
Goodless
 violated 
Section 8(a)(5) by refusing to honor the results of a card 
                                                 2 Sec. 8(f) provides, in pertinent part: 
It shall not be an unfair labor practice under subsections (a) 
and (b) of this section for an employer engaged primarily in the 
building and construction industry to make an agreement covering 
employees engaged (or who, upon 
their employment, will be en-
gaged) in the building and construction industry with a labor or-
ganization of which building a
nd construction employees are 
members . . . because (1) the majority status of such labor organi-

zation has not been established under the provisions of [Sec.] 9     
. . . prior to the making of such agreement. 
3 In such circumstances, the party 
asserting a collective-bargaining 
relationship under Sec. 9(a)Šthe General Counsel in the present case--
bears the burden of affirmatively proving that such a relationship exists. 
Id. at 1385 fn. 41. 
4 321 NLRB 64 (1996), revd. and remanded 124 F.3d 322 (1st Cir. 
1997), reaffd. 332 NLRB 1035 (2000), again revd. and remanded 285 
F.3d 102 (1st Cir. 2002), complaint dismissed at 337 NLRB 1259 

(2002). 
 J. PICINI FLOORING
 607
check conducted pursuant to such a prospective recogni-
tion clause in its 8(f) contract with the union. 
The General Counsel in this case contends that the Re-
spondents have committed the same violation as in 

Goodless
.5  As we will discuss below, the determinative 
issue, as framed by the ju
dge™s decision and the excep-
tions and briefs of the parties,
 is whether each of the Re-
spondents relied in good faith on a reasonable interpreta-
tion of the prospective recognition clause in their 8(f) 
contract when they refused to
 recognize the Union™s 9(a) 
representative status. 
The Board has repeatedly held
 that ﬁ[w]here . . . the 
dispute is solely one of contract interpretation, and there 
is no evidence of animus, bad faith, or an intent to un-
dermine the union, we will not seek to determine which 

of two equally plausible contract interpretations is cor-
rect.ﬂ  
Atwood & Morill Co., 
289 NLRB
 794, 795
 (1988).
 6  In such cases, the Board will not find an 8(a)(5) 
violation, leaving the parties to resolve their contract 
dispute in an appropri
ate alternative forum. 
B.  Facts 
1.  Respondents J. Picini, Freeman™s Carpet Service, 
and FCS Respondents J. Picini, Freem
an™s Carpet Service, and 
FCS (collectively the non-FSI Respondents) were parties 
to a multiemployer 8(f) collective-bargaining agreement 
(the Master Agreement) be
tween the Union and the In-
dependent Floorcovering Contractors of Nevada that 
expired on January 31, 2007.  Article 4 of the Master 
Agreement contained a procedure for establishing a 9(a) 

bargaining relationship by voluntary recognition based 
on a card showing of majority support for the Union.  
Article 4 included an agreement to have any disputes 
concerning the provision decided by expedited arbitra-
tion.
7                                                  5 Member Schaumber participated in neither 
Goodless nor 
Kroger, and does not pass on whether either case was correctly decided.  How-

ever, he recognizes those decisions as extant Board law and applies 
them for institutional reasons. 
6 Similarly, the Board has stated that 
[W]hen an employer has a sound arguable basis for ascribing a par-
ticular meaning to his contract and his action is in accordance with the 
terms of the contract as he construes it, the Board will not enter the 

dispute to serve the function of arbitrator in determining which party™s 
interpretation is correct. 
NCR Corp.
, 271 NLRB 1212, 1213 (1984). See also, e.g., 
Phelps 
Dodge Magnet Wire Corp.
, 346 NLRB 949, 951Œ952 (2006); 
Crest Litho, 308 NLRB 108, 110 (1992); 
Vickers, Inc.
, 153 NLRB 561, 570 
(1965). 
7 Art. 4 stated in pertinent part: 
The Employer agrees that if a majority of its employees authorize the 
Union to represent them in collective bargaining, the Employer will 

recognize the Union as the NLRA 
Section 9(a) majority collective-
By letter dated December 13
, 2006, the non-FSI Re-
spondents, together with Custom Floors, Inc. and four 
other employers, notified the Union that they intended to 
terminate the Master Agreement upon its expiration and 

to withdraw bargaining authority from the Independent 
Floorcovering Contractors of Nevada.  The letter also 
stated that the employers were willing to bargain on a 

separate multiemployer basis for a successor agreement. 
The parties met six times in January, but were unable 
to reach agreement.  At a negotiation session on January 

31, 2007,
8 the termination date of the Master Agreement, 
the Union™s representatives announced for the first time 
that they had arranged for a card check to be performed 
that day to establish the 
Union™s 9(a) representative 
status through the procedures 
set out in article 4.  They 
stated further that they had 
selected a third party from a 
local church to check aut
horization cards against em-
ployee names on the employers™ December 2006 trust 

fund remittance reports. 
Attorney Gregory Smith, who represented the eight 
employers, immediately objected, protesting that the em-

ployers had not participated in the selection of the third 
party or received assurances 
of that party™s neutrality.  
Union Representative John Smirk responded, ﬁ[M]aybe 

you need to read the language again because that™s not 
what the contract says.  It says nothing of mutually 
agreeing upon who that third party is.ﬂ 
Smith also complained th
at the December remittance 
reports were not current and might include employees 
who had voluntarily quit or been terminated.
9  Smirk 
responded that the December 
remittance report was ﬁthe 
last remittance report that was on file from the contrac-
tors and that [is] the list that we [are] going to use.ﬂ 
Kenny Freeman of Responden
t Freeman™s Carpet Ser-
vice stated that he had been told by two of his employees 

that the Union had refused demands for the return of 
their authorization cards.  He argued that the cards from 
these two employees should not be counted.  Smirk de-

nied that any employees had 
requested that he return 
their cards.
10                                                                               bargaining agent for all employees performing work within the juris-
diction of this agreement.  The Employer agrees furthermore upon 
demand to submit to a third-party card check to determine the major-
ity status of the Union.  Any disputes concerning this provision shall 

be resolved by expedited arbitration under the terms of this Agree-
ment. 
8 All dates are in 2007, unless otherwise specified. 
9 The remittance reports were approximately 35 days old. 
10 Employee Robert Phillips testified 
that he demanded the return of 
his card from Union Representatives Jack Mallory and Robert Black.  

According to Phillips, they did not re
turn his card but told him that he 
could obtain it at the local union 
office.  Phillips did not pursue the 
matter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 608 
Smith and the employers then 
left the meeting, and the 
Union conducted the card check.  Third party Maria 
Couch certified that the Union represented a majority of 
the unit employees of four of
 the eight employers, spe-
cifically the three non-FS
I Respondents and Custom 
Floors.  Couch™s card check consisted of matching the 
names on the authorization cards with those on the em-

ployers™ December remittance reports; she did not at-
tempt to determine the authenticity of the signatures. 
Following the card check and on the same date, the 
Union sent a letter to Smith by facsimile and registered 
mail stating: 
 We are disappointed in your decision to not continue 
negotiations today.  The Union continued with the 

process of having a third party certify that the Union is 
in fact the 9(a) collective-
bargaining representative of 
the employees of your clients. 
 The letter was copied to each of the eight employers.  The 

letter did not state the results of the card check or identify 

the employers for whom the Union was claiming majority 
status.  Further, at no time prior to the hearing did the Union 
inform the employers or their counsel of the results of the 

card check, provide them with a copy of the certification, or 
offer to allow them to inspect the authorization cards. 
At the hearing, the parties stipulated that, based on 
payroll reports covering January 31, and without compar-
ing signatures or applying the 
Steiny/Daniel
 eligibility 
formula,
11  the Union had obtained authorization cards 
from the following numbers 
of employees employed as 
of January 31 for each of 
the non-FSI Respondents: 
FCS    12 out of 20 
Freeman™s Carpet Service 19 out of 30 
J. Picini   43 out of 48 
                                                  11 See 
Steiny & Co.,
 308 NLRB 1323 (1992), and 
Daniel Construc-
tion Co., 133 NLRB 264 (1961), modified at 167 NLRB 1078 (1967).  
The 
Steiny/Daniel formula provides that, in addition to those eligible to 
vote in Board-conducted elections under the standard criteria, unit 
employees in the construction industry 
are eligible to vote if they have 
not voluntarily quit or been discharged
 and if they have been employed 
for at least 30 days within the 12
 months preceding the eligibility date 
of the election, or have had some employment in those 12 months and 
have been employed for at least 
45 days within the 24-month period 
immediately preceding the eligibility date.  In 
Steiny, the Board held 
that this formula applies to all cons
truction industry elections unless the 
parties stipulate not to use it. 308 NLRB at 1327Œ1328 and fn. 16; 

Signet Testing Laboratories
, 330 NLRB 1 (1999).  The Board has not 
had occasion to decide whether the 
formula has any application in the 
context of voluntary recognition agreements in the construction indus-

try, nor is it necessary to decide th
at question here for the reasons ex-
plained below. 
Since January 31, the non-FSI Respondents have re-
fused to honor the results of
 the card check or to recog-
nize the Union as the 9(a) re
presentative of their respec-
tive unit employees.  They contend that the card check 

was not valid or binding because it was an unreliable 
indicator of the employees™ desire for union representa-
tion, both for the reasons st
ated by Smith and Freeman 
on January 31 and for the additional reasons that the card 
check was conducted without authenticating the card 
signatures and without applying the 
Steiny/Daniel
 eligi-
bility formula.  Consequently, they further contend that 
the contractual duty to reco
gnize and bargain with the 
Union as the 9(a) representa
tive of their respective unit 
employees never was triggered.  The non-FSI Respon-
dents also contend that article 4 is not a mandatory sub-

ject of bargaining, and they could, therefore, unilaterally 
modify it without violating Section 8(a)(5) of the Act. 
2.  FSI 
FSI was also bound to the Ma
ster Agreement, pursuant 
to a memorandum of understanding.  By letter dated De-
cember 13, 2006, the Union notified FSI that it desired to 

modify the terms of the Mast
er Agreement upon its expi-
ration, and proposed several dates to commence negotia-
tions for a successor agreemen
t.  On December 15, FSI 
replied in writing that it intended to terminate the parties™ 
8(f) relationship upon the expiration of the Master 
Agreement, and that it would not be bound to ﬁany re-

negotiations, amendments, modifications, extensions or 
renewals of the Agreement.ﬂ 
On January 17, the Union wrote FSI, stating that it had 
obtained authorization cards from a majority of FSI™s 
unit employees and that it intended to establish a 9(a) 
relationship through the third-party card check proce-
dures in article 4.  The Union proposed that the card 
check be performed on January 23.  FSI Vice President 

Bryan Price responded by letter dated January 18, stat-
ing, ﬁWe will not be available to make your meeting, 
unilaterally set for January 23.ﬂ  The Union thereafter 

requested that Price provide dates and times that he 
would be available.  Price did not respond. 
By facsimile delivered on January 25, the Union pro-
vided FSI with copies of signed authorization cards from 
19 of FSI™s 22 unit employees, and again proposed meet-
ing dates on which to commence negotiations for a suc-

cessor agreement.  Price responded on January 29, by 
facsimile, stating, ﬁI would li
ke to meet, it just doesn™t 
look good right now.  I have an extremely busy day to-

morrow.  Wednesday [January 31] maybe.ﬂ 
On January 30, the Union informed FSI by facsimile 
delivered at approximately 10 a.m. that it would conduct 

a card check at noon at a lo
cal church, and requested 
Price™s presence.  Price did not attend.  He testified that 
 J. PICINI FLOORING
 609
he arrived at his office after 2 p.m. that day.  He also 
testified that FSI President Mary Price probably could 
have attended the card check, but she did not do so be-
cause the communication from the Union was ﬁaddressed 

to me, so it™s my issue.ﬂ 
Father Joel Menchaca conducted the card check.  He 
certified that the Union had obtained authorization cards 

from 20 of the 22 employees
 listed on FSI™s December 
2006 trust fund remittance report.  On January 30, the 
Union hand delivered a copy of the certification to FSI™s 

offices.  On the same date, the Union filed a petition for a 
Board election.12 The parties stipulated that, 
as of January 30, ﬁbased on 
the card check procedure,ﬂ the Union had obtained au-
thorization cards from a majority of FSI™s unit employees 

both as reported on the December trust fund remittance 
report and as identified by payroll data supplied by FSI at 
the hearing.  The parties stipulated further: 
 This card check did not apply the 
Daniel-Steiny 
for-mula.  This card check did not include a comparison of 

signatures.  FSI does not dispute the eligibility of the 
card signers contained in [the December trust fund re-
mittance report]. 
 FSI defends its refusal to recognize and bargain with 
the Union as the 9(a) representative of its unit employees 

on essentially the same basis as the non-FSI Respon-
dents.  Specifically, FSI argu
es that the card check did 
not reliably reflect the employees™ desires for union rep-

resentation because the employee list was outdated and 
may have included employees whose employment had 
ended, the Union unilaterally selected the third party and 
did not provide any assurances of his neutrality, the 
Steiny/Daniel
 eligibility formula was not applied, and the 
cards were not authenticated
 using signature exemplars.
13  FSI also joined the non-FSI Respondents in contending 
that article 4 does not involve a mandatory bargaining 

subject. In contrast to the non-FSI Respondents, however, FSI 
did not voice any objections to the card check procedures 

proposed by the Union prior to the January 30 card 
check.  In addition, Price admi
tted at the hearing that he 
had ﬁno doubtﬂ that a majority of FSI employees had 
                                                 12 The Union withdrew its petition wh
en the Region issued the con-
solidated complaint on March 30. 
13 FSI also argues that by filing 
an election petition on the same day 
that it conducted the card check, the Union admitted that it had not 
established majority support through the card check.  It additionally 

argues that the cards of two employees were counted twice, once for 
FSI and once for non-FSI Respondents for which these employees also 
worked during the reporting period covered by the December remit-

tance report. 
signed authorization cards.  His complaint, instead, was 
that ﬁthe whole timeﬂ he felt that ﬁan election was the 
fairest and the only way to determine whether or not this 
is what the employees wanted.ﬂ
14 C.  Judge™s Decision 
The judge applied the alrea
dy discussed legal princi-
ples governing the means by which an 8(f) representative 

may achieve 9(a) status by voluntary recognition based 
on a clear showing of majority support among unit em-
ployees. 
Although the judge acknowledged a ﬁstriking similar-
ityﬂ between the language of article 4 and the voluntary 
recognition clause that the Board found binding on the 
employer in 
Goodless Electric, 
supra, she found that 
Goodless
 was otherwise distinguishable.  She observed 
that the employer in 
Goodless
 examined and independ-
ently verified authorization cards signed by a majority of 
its employees, and never contended that the union™s ma-

jority status should have been otherwise demonstrated.  
In contrast, the judge found that here the Respondents 
advocated methods for determin
ing majority status that 
differed from those proposed by the Union, while the 
Union insisted on utilizing procedures it had devised.  
The judge found that article 4 was silent as to these is-

sues, and that neither the General Counsel nor the Union 
had persuasively explained how article 4 entitled the Un-
ion to unilaterally devise the procedures for conducting 

the card check. 
The judge found that ﬁultimately, the dispute between 
each of the Respondents and 
the Union boils down to a 
question of how Article 4 should be interpreted.ﬂ  Rely-
ing on 
Atwood & Morrill
, supra, 289 NLRB at 795, she 
determined that this case involved the kind of contractual 
dispute in which the Board refrains from making that 
interpretation.  The judge went on to explain that pursu-

ant to the language of article 4, when the Respondents 
opposed the Union™s card check procedures, the Union™s 
appropriate recourse was 
not to implement what 
amounted to a default card check, but to address the dis-
agreement through the contr
actual grievance-arbitration 
machinery.15  The judge concluded that until the proce-
                                                 14 Price admitted that he ﬁpretty muchﬂ had no intention of meeting 
with the Union during the week of January 29. He denied, however, 

that he was unwilling to submit to a card check. 
15 No party filed a grievance or invoked arbitration, although, as 
noted, art. 4 provides that ﬁAny disputes concerning this provision shall 

be resolved by expedited arbitra
tion under the terms of this Agree-
ment.ﬂ 
The judge found no merit in the Union™s contention that the Respon-
dents, rather than the Union, were 
obligated to seek 
arbitration, observ-
ing that the Board has placed the bur
den of proving that a construction-
industry relationship falls under Sec. 9(a) rather than under Sec. 8(f) on 

the party making that assertion.  
Deklewa, supra at 1385 fn. 41 (ﬁIn 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 610 
dural disagreement was settled, either by mutual accord 
or contractual dispute resolution, there could be no valid 
and binding card check and, in the absence of majority 
authorization achieved under the terms of article 4, the 

Respondents were not obligated to recognize the Union 
as the exclusive 9(a) collec
tive-bargaining representative 
of their respective unit employees. 
The judge rejected the Ge
neral Counsel™s argument 
that the Respondents were motivated by bad faith or an 
intent to undermine the Union when asserting their inter-

pretation of article 4.  As to the non-FSI Respondents, 
the judge found that when the Union conducted the card 
check on January 31, two bona fide areas of controversy 
remained: the identity of the third party and the em-
ployee eligibility formula.  The judge observed that no 

other evidence of animus by the non-FSI Respondents 
had been advanced and, at th
e time of the hearing, those 
Respondents were continuing to bargain with the Union 

as the 8(f) representative of
 their respective unit employ-
ees, which the judge found to be inconsistent with ani-
mus. 
As to FSI, the judge acknowledged that it did not ob-
ject to the procedures select
ed by the Union at the time 
the Union announced its majority status and requested a 

card check, and that FSI dodged the Union™s attempts to 
meet during the final 2 weeks of the contract term.  The 
judge acknowledged further that FSI maintained that ﬁan 

election was the fairest and only way to determine [what] 
the employees wanted.ﬂ  The judge nevertheless found 
that the record did not support a finding of bad faith, pos-

tulating that ﬁneither a weak argument nor an avoidance 
of the proposed card check proves union animus.ﬂ 
Accordingly, the judge dism
issed the 8(a)(5) complaint 
in its entirety. 
III.  ANALYSIS
 No party has excepted to the judge™s reliance on 
At-wood & Morrill
 or to her finding that the dispute be-
tween each of the Respondents and the Union involves a 

matter of contract interpretation
.  The Board™s general 
practice is to limit our review of the judge™s decision to 
issues raised by the exceptions.  See, e.g., 
FES
, 333 
NLRB 66 fn. 1 (2001), enfd. 301 F.3d 83 (3d Cir. 2002). 
The Union argues in its exceptions that the Respon-
dents acted in bad faith and with an intent to undermine 

the Union when asserting their interpretation of article 
4.16  Specifically, the Union c
ontends that the Respon-
                                                                              light of the legislative history and 
the traditional prevailing practice in 
the construction industry, we will re
quire the party asserting the exis-
tence of a 9(a) relationship to prove it.ﬂ). 
16 The Union has also excepted to 
what it perceives as the judge™s 
finding that it was required to arbitrate the dispute over the proper 
interpretation of art. 4.  We find no merit in this exception.  The judge 
dents demonstrated bad faith by raising ﬁfrivolousﬂ ob-
jections to the card check pr
ocedures and by refusing to 
accept the results of the card 
checks even though, accord-
ing to the Union, each had 
knowledge, independent of 
the card checks, of the Union™s majority status. 
We agree with the judge, 
for the reasons she stated, 
that the non-FSI Respondents acted in good faith pursu-

ant to a reasonable interpretation of article 4, and that the 
allegations involving these Respondents should be dis-
missed.
17  We find merit, however, in the Union™s argu-
ment that FSI acted in bad faith. 
                                                                              did not rely on deferral or contract exhaustion principles in recom-
mending dismissal of the consolidated complaint. She discussed arbi-
tration in the context of finding that the Board is not the proper forum 
for determining which of the parties™
 equally plausible interpretations 
of art. 4 is more appropriate.  She we
nt on to find that until that issue is 
resolved in 
an appropriate forum, whether it be through ﬁmutual accord 
or by recourse to contractual dispute resolution,ﬂ there can be no valid 

and binding card check.  The Union a
lternatively requests that this case 
be deferred for resolution under th
e parties™ contractual griev-
ance/arbitration machinery or that 
the Board remand this case to the 
judge to fully litigate the deferral i
ssue.  However, in these circum-
stances, where the non-FSI Respondents have relied in good faith on a 
sound arguable interpretation of art. 4 in refusing to honor the card 

check results, an arbitral ruling reje
cting this interpretation would still 
not raise their conduct to the level of an 8(a)(5) violation.  
Phelps 
Dodge Magnet Wire Corp.
, supra, 346 NLRB at 951Œ952.  Accord-
ingly, deferral is inappropriate, and there is no need to remand this case 
to the judge. 
Consistent with the motion filed by the non-FSI Respondents, in 
which FSI has joined, we take admi
nistrative notice of the July 30, 
2010 decision of the United States Court of Appeals for the Ninth Cir-
cuit in Painters & Allied Trades, District 15, Local 159 v. J&R Floor-
ing, Inc.
, No. 08-17089, 2010 U. S. App. LEXIS 15752.  We find, 
however, that that decision does not affect the outcome of this case. 
17 In affirming the judge™s dismissa
l of the allegations involving the 
non-FSI Respondents, we do not decide
 whether their interpretation of 
art. 4 and what its ﬁthird-party
 card checkﬂ language required was 
correct.  Under 
Atwood & Morrill
, supra, we need only find, and we do, 
that their interpretation was reasonable. 
We find unpersuasive the Union™s argument that the non-FSI Re-
spondents waived certain of their ob
jections to the card check proce-
dures by not raising them contemporaneously with the card check.  

Given the last-minute nature of the 
card check and the lack of notice, 
the non-FSI Respondents and their counsel could not reasonably be 
expected to perceive all of the possible shortcomings of the procedures 

that the Union proposed and to form
ulate all of their objections imme-
diately. The Union contends that the non-FSI Respondents were well aware 
of the Union™s majority status at all times as a result of the voluntary 
union membership of all of their respective unit employees, and conse-
quently that their reliance on the partie
s™ differing interpretations of art. 
4 demonstrates bad faith.  The Union submits that in right-to-work 
states union membership establishes those members™ designation of the 
union as their exclusive collective-
bargaining representative.  In 
Dek-lewa, however, the Board specifically 
rejected reliance on evidence of 
union membership to prove the 9(a) majority status of a bargaining 
representative in the construction industry.  282 NLRB at 1384.  This 

holding has not been limited to nonright-to-work states. 
 J. PICINI FLOORING
 611
Unlike the non-FSI Respondents, FSI had ample notice 
of the Union™s demand for a card check and never raised 
contemporaneous objections to the specified proce-
dures.
18 Further, there are no 
exceptions to 
the judge™s 
finding that Price deliberately dodged the Union™s at-
tempts to meet during the last 2 weeks of the contract 
term.  By doing so, Price thwarted any chance of the par-

ties resolving their differences over the meaning of the 
ﬁthird-party card checkﬂ lan
guage in article 4.  While 
Price testified that he was willing to ﬁstart discussing 

optionsﬂ on January 31, we find that his insistence on 
waiting until the date on which the Master Agreement 
would expire to enter into meaningful discussion regard-
ing the card check evinces bad faith. 
Also indicative of bad faith is Price™s testimony that 
his position ﬁthe whole timeﬂ has been that ﬁan election 
was the fairest and the only way to determine whether or 
not this is what the employees wanted.ﬂ  Although article 

4 left more than a few procedural issues unresolved, it 
plainly provided for a means other than an electionŠa 
card checkŠto determine whether the employees wanted 

union representation.  As noted, under extant Board 
precedent, by agreeing to the card check method in the 
voluntary recognition clause, FSI waived its right to in-

sist on the use of the Board™s election process to deter-
mine the Union™s representative status.  
Kroger,
 supra; 
Goodless,
 supra.  Accordingly, FSI could not on this 
record maintain that it was entitled to test the employees™ 
desires through a Board election. 
Finally, we note that Price had in his possession, since 
January 25, copies of authorization cards proffered by the 
Union, and he admitted at the hearing that he had ﬁno 
doubtﬂ that a majority of 
the FSI employees had signed 
the cards.  In light of Pri
ce™s admission, FSI™s position 
that various procedural defe
cts rendered the card check 
unreliable as an indicator of
 the employees™ desires for 
union representation is without merit.
19  Also unavailing 
                                                 18 As noted, the Union demanded that
 FSI submit to a card check by 
letter dated January 17.  The January 
17 letter stated that the Union had 
chosen a third party to conduct the card check.  It also stated that in 
order ﬁto achieve a true and consiste
nt card check,ﬂ eligibility would be 
determined using FSI™s ﬁmost recent remittance report.ﬂ  Yet, FSI 
waited until February 16, after the 
card check had already been con-
ducted and the Master Agreement had expired, to object to the Union™s 

failure to use a mutually-agreed upon third party, and FSI only raised 
its remaining objections to the card 
check procedures well after issu-
ance of the consolidated 
complaint in this case. 
19 We note, moreover, that FSI offered no evidence in support of its 
argument that the card check did not reliably reflect the employees™ 
desires for union representation.  Thus, FSI did not proffer any evi-

dence that: the authorization cards 
were coerced; the signatures were 
not genuine; or the signatories did no
t constitute a majority of eligible 
employees under the 
Steiny/Daniel formula.  Further, insofar as the 
record reveals, FSI never suggested 
procedures such as the calling of a 
in light of Price™s testimony is FSI™s position that, by 
filing a Board election petition, the Union conceded that 
it had not established majority support through the card 
check. In sum, we find that the preponderance of the record 
evidence establishes that FSI™s refusal to participate in 
and then honor the results of the January 30 card check 

and to recognize and bargain with the Union as the 9(a) 
representative of its unit employees was motivated by 
bad faith, and not by a bona fide dispute over the correct 

interpretation of article 4. 
 [W]here the parties™ contract language commits the 
employer to recognizing the union™s majority represen-
tative status in the future if the union demonstrates that 

it has majority support, 9(a)
 recognition will be estab-
lished if and when the union subsequently meets that 
condition within the term of the agreement. 
 Staunton Fuel & Material, 
335 NLRB 717, 719 (2001) (re-
stating the holding in 
Goodless
, 332 NLRB at 1039).
20  We 
find, consistent with Price™s admission, that the Union es-
tablished majority support under the terms of article 4 on 
January 30.  FSI™s contractual obligation to grant 9(a) rec-

ognition to the Union was triggered on that date.  By refus-
ing, on and after that date, to recognize the results of the 
card check and bargain with the Union as the 9(a) represen-

tative of its unit employees, FSI failed and refused to bar-
gain in good faith with the exclusive collective-bargaining 
                                                                              sample of its employees who signed 
cards to confirm that their signa-
tures were genuine and uncoerced. 
Member Schaumber is unwilling to place the burden of proof on 
FSI.  In his view, the Union and the General Counsel have the initial 

burden to demonstrate that the Unio
n has secured authorization cards 
from a majority of unit employeesŠa burden which is not ordinarily 
satisfied by simply producing the 
authorization cards and, instead, 
requires verification that the cards 
contain authentic signatures from a 
majority of employees eligible to vot
e in an appropriate unit.  Indeed, 
Member Schaumber would go further than extant Board law (were 
there a majority to do so) and require an additional showing that the 

cards were collected under circumst
ances conducive to the protection 
of employee free choice.  Here, however, FSI has admitted that a ma-
jority of its unit employees signed authorization cards and it stipulated 

that it ﬁdoes not dispute the eligibilit
y of the card signers.ﬂ  Moreover, 
as noted above, there is no suggestion or evidence of irregularity or 
coercion in the collection of the car
ds.  Therefore, Member Schaumber 
concurs in finding a violation based so
lely on the particular facts of this 
case. 20 Member Schaumber does not agree with the Board™s decision in 
Staunton Fuel & Material
, supra, to the extent it provides that where a 
union requests 9(a) recognition from
 a construction employer, it is 
sufficient to show that the empl
oyer™s recognition was based on the 
union™s showing, 
or offer to show
, substantiation of its majority sup-
port.  In his view, to protect employees™ rights, a union demanding 
recognition pursuant to the terms of the parties™ 8(f) agreement should 

be required to show its evidence establishing majority support without 
the employer having to demand it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 612 
representative of its unit employees within the meaning of 
Section 8(d) and in violation of Section 8(a)(5) and (1) of 
the Act.
21 REMEDY
 Having found that FSI has engaged in certain unfair 
labor practices, we shall order it to cease and desist and 
to take certain affirmative action designed to effectuate 

the policies of the Act.  Specifically, we shall order FSI 
to recognize, and on request, bargain with the Union as 
the exclusive collective-barg
aining representative of its 
unit employees and, if an understanding is reached, em-
body the understanding in a signed agreement. 
ORDER The National Labor Relations Board orders that the 
Respondent, Flooring Solutions of Nevada, Inc., d/b/a 

FSI, Las Vegas, Nevada, its officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 

(a) Failing and refusing to bargain collectively and in 
good faith with International Union of Painters and Al-
lied Trades, District Council 15 as the exclusive collec-

tive-bargaining representative 
of the employees in the 
unit set forth below: 
 All full-time and regular part-time Floorcovering Han-

dlers, Apprentices, Journeymen, and Foremen employ-
ees, excluding all other employees, office clerical em-

ployees, professional employees, guards, and supervi-
sors as defined in the Act. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Recognize, and on request, bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
                                                 21 Neither FSI nor the other Resp
ondents excepted to the judge™s 
failure to address their argument that
 even a clear breach of art. 4 would 
not violate Sec. 8(a)(5) because th
is recognition agreement is not a 
mandatory subject of bargaining.  See 
Chemical Workers Local 1 v. 
Pittsburgh Plate Glass Co., 
404 U.S. 157, 183Œ186 (1971) (Act is 
violated only when an employer ﬁchanges a term that is a mandatory 
rather than permissive subject of 
bargainingﬂ).  It seems plain, how-
ever, that a contractual provision for the recognition of an incumbent 
8(f) union as a 9(a) representative 
directly impacts the ability of unit 
employees represented by that union 
to preserve their terms and condi-
tions of employment after expiration 
of the extant contract.  We are 
therefore satisfied that art. 4 falls 
within the category of subjects affect-
ing ﬁwages, hours, and other terms 
and conditions of employment,ﬂ 
within the meaning of Sec. 8(d).  Member Schaumber finds it unneces-
sary to pass on this issue in the ab
sence of exceptions to the judge™s 
failure to address Respondents™ argument. 
its unit employees and, if an understanding is reached, 
embody the understanding in a signed agreement.  
(b) Within 14 days after service by the Region, post at 
its Las Vegas, Nevada facility copies of the attached no-

tice marked ﬁAppendix.ﬂ
22 Copies of the notice, on forms 
provided by the Regional Director for Region 28, after 
being signed by the Respondent™s authorized representa-

tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 

posted.
23  Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any 
time since January 30, 2007. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations not found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
                                                 22 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
23 On May 14, 2010, the Board invite
d all interested parties to file 
briefs in this and two other cases
 regarding the question of whether 
Board-ordered remedial notices should be posted electronically, such as 
via a companywide email system and, if so, what legal standard should 
apply.  The Board has decided to sever this issue and retain it for fur-

ther consideration in order to expe
dite the issuance of this decision 
regarding the remaining issues in 
this case.  The Board will issue a 
supplemental decision regarding electronic notice posting at a later 

date. 
 J. PICINI FLOORING
 613
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain collectively and 
in good faith with International Union of Painters and 

Allied Trades, District Council 15 as the exclusive col-
lective-bargaining representativ
e of our employees in the 
unit set forth below: 
 All full-time and regular part-time Floorcovering Han-

dlers, Apprentices, Journeymen, and Foremen employ-
ees, excluding all other employees, office clerical em-
ployees, professional employees, guards, and supervi-

sors as defined in the Act. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive collective-bargaining representa-
tive our unit employees, and put in writing and sign any 
agreement reached on terms and conditions of employ-

ment for our employees in the bargaining unit. 
 FLOORING 
SOLUTIONS OF 
NEVADA
, INC., D/B/A FSI Mara-Louise Anzalone, Atty., 
for the General Counsel. 
Gregory E. Smith 
and Joseph T. Prete, Attys. (Smith & 
Kotchka), 
of Las Vegas, Nevada, 
for Respondents Custom 
Floors, Inc., J&R Flooring, In
c. d/b/a Picini Flooring, 
Freeman™s Carpet Service, Inc., and FCS Flooring, Inc. 
Thomas A. Lenz, Atty. (Atkin
son, Andelson, Loya, Ruud & 
Romo), 
of Las Vegas, Nevada, fo
r Respondent Flooring So-
lutions of Nevada, Inc. d/b/a FSI. 
David A. Rosenfeld, Atty., 
of Los Angeles, California, for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE LANA H. PARKE, Administrative Law Judge.  This matter was 
tried in Las Vegas, Nevada
, on May 29Œ30, 2007, upon a con-
solidated complaint (the complaint) issued March 30, 2007,
1 by 
the Regional Director for Region 28 of the National Labor Re-
lations Board (the Board) based on charges filed by the Interna-
tional Union of Painters and Alli
ed Trades, District Council 15 
(the District Council).  The complaint, as amended, alleges 

Custom Floors, Inc. (Respondent 
Custom), J&R Flooring, Inc. 
d/b/a Picini Flooring (Respondent
 Picini), Freeman™s Carpet 
Service, Inc. (Respondent Freeman
™s), FCS Flooring, Inc. (Re-
spondent FCS) (the non-FSI Re
spondents), and Flooring Solu-
tions of Nevada, Inc. d/b/a 
FSI (Respondent FSI) (the non-FSI 
Respondents and Respondent FSI 
are collectively the Respon-
dents) violated Section 8(a)(1
) and (5) of the National Labor 
                                                 1 All dates are 2007, unless otherwise specified. 
Relations Act (the Act) by 
failing and refusing to honor the 
results of third party card chec
ks conducted pursuant to article 
4 of a collective-bargaining agreement between, respectively, 
each of the Respondents and International Union of Painters & 
Allied Trades Local #159 (Local #159).
2  The Respondents 
essentially denied all allega
tions of unlawful conduct. 
I.  ISSUES Did the non-FSI Respondents 
and Respondent FSI violate 
Section 8(a)(1) and (5) of the Act by failing to continue in ef-
fect all the terms and conditions of the collective-bargaining 
agreement effective February 1, 2004, through January 31, 
2007, between, respectively, Re
spondent Custom, Respondent 
Picini, Respondent Freeman™s,
 Respondent FCS, Respondent 
FSI, and Local #159 by failing and refusing to honor the results 
of third party card checks conducted pursuant to article 4 of 
said collective-bargaining agreement and by failing and refus-
ing to recognize the Union as the exclusive collective-
bargaining representative of each respective unit pursuant to 
9(a) of the Act? 
II.  JURISDICTION
 Respondent Custom, a Nevada co
rporation with a facility 
and place of business located in
 Las Vegas, Nevada, has been 
engaged in business as a commercial and industrial flooring 
contractor in the construction industry.
3  During the 12-month 
period ending February 1, Res
pondent Custom, in connection 
with its construction business annually purchased and received 
at its facility goods valued 
in excess of $50,000 directly from 
points outside the State of Nevada. 
Respondent Picini, a Nevada co
rporation with a facility and 
place of business located in Las Vegas, Nevada, has been en-
gaged in business as a commerc
ial and industrial flooring con-
tractor in the construction industry.  During the 12-month pe-
riod ending February 1, Responde
nt Picini, in connection with 
its construction business, annually 
purchased and received at its 
facility goods valued in excess of $50,000 directly from points 
outside the State of Nevada. 
Respondent Freeman™s, a Nevada 
corporation with a facility 
and place of business located in
 Las Vegas, Nevada, has been 
engaged in business as a commercial and industrial flooring 
contractor in the construction 
industry.  During the 12-month 
period ending February 1, Re
spondent Freeman™s, in connec-
tion with its construction busin
ess, annually purchased and 
received at its f
acility goods valued in excess of $50,000 di-
rectly from points outside the State of Nevada. 
Respondent FCS, a Nevada cor
poration with a facility and 
place of business located in Nort
h Las Vegas, Nevada, has been 
engaged in business as a commercial and industrial flooring 

contractor in the construction 
industry.  During the 12-month 
period ending February 1, Responde
nt FCS, in connection with 
                                                 2 The complaint refers to the District Council and Local #159 indist-
inguishably as the Union.  Herein, the two entities are collectively 
called the ﬁUnion.ﬂ 
3 The parties entered into a joint st
ipulation of facts (joint stipula-
tion), which largely forms the evid
ence. Unless otherwise explained, 
findings of fact herein are based on party admissions, stipulations, 

including the joint stipulation, 
and uncontroverted testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 614 
its construction business, annually 
purchased and received at its 
facility goods valued in excess of $50,000 directly from points 
outside the State of Nevada. 
Respondent FSI, a Nevada corporation with a facility and 
place of business located in Las Vegas, Nevada, has been en-
gaged in business as a commerc
ial and industrial flooring con-
tractor in the construction industry.  During the 12-month pe-
riod ending February 1, Respondent FSI, in connection with its 
construction business, annually purchased and received at its 
facility goods valued in excess of $50,000 directly from points 
outside the State of Nevada. 
The non-FSI Respondents and Respondent FSI, respectively, 
admit, and I find, each has at all relevant times been an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act, a
nd the District Council and Local 
#159 are labor organizations within the meaning of Section 2(5) 
of the Act. IV.  THE FACTS A.  Collective-bargaining Relationships of the non-FSI 
Respondents and Respondent FSI and the Union 
Between February 1, 2004, and January 31, the non-FSI Re-
spondents were signatory to a collective-bargaining agreement 
(the Master Agreement) between Local #159 and the Independ-
ent Floorcovering Contractors of
 Nevada entitled ﬁFloorcover-
ers Master Agreement.ﬂ  Respondent FSI was bound to the 
Master Agreement pursuant to a Memorandum of Understand-
ing between it and the Union dated September 14, 2004.
4  These bargaining relationships were governed by Section 8(f) 
of the Act. Each of the above-described collective-bargaining agree-
ments by its terms covers th
e following unit of employees: 
 All full-time and regular part-time Floorcovering Handlers, 
Apprentices, Journeymen, and Foremen employees, exclud-
ing all other employees, office clerical employees, profes-
sional employees, guards, and supervisors as defined in the 
Act.5  The Master Agreement contains the following provision (art. 
4): Article 4 
Union Recognition & 
Territorial Jurisdiction 
The Employer hereby recognizes the Union as the sole and 
exclusive bargaining agent of 
employees classified herein 
who are engaged to perform work covered by this Agreement 
in the area defined as Clark, Lincoln, Nye and Esmeralda 
                                                 4 Although the joint stipulation calls this agreement a ﬁmemorandum 
of understanding,ﬂ the referenced 
document is entitled ﬁMemorandum 
of Understanding.ﬂ 
5 The Respondent FSI admitted, 
but the non-FSI Respondents de-
nied, complaint allegations that th
e described unit was an appropriate 
unit of employees for purposes of collective bargaining within the 
meaning of Sec. 9(b) of the Act.  The non-FSI Respondents having 

provided no evidence as to inappropriateness of the units set forth in 
their collective-bargaining agreements
 with the Union, I find the units 
appropriate within the meaning of Sec. 9(b) of the Act. 
Counties in the State of Nevada.  The Employer agrees that if 
a majority of its employees au
thorize the Union to represent 
them in collective bargaining, the Employer will recognize 
the Union as the NLRA Section 9(a) majority collective bar-
gaining agent for all employees performing work within the 
jurisdiction of this Agreement.  The Employer agrees fur-
thermore upon demand by the Union to submit to a third party 
card check to determine the majority status of the Union.  Any 
disputes concerning this provision shall be resolved by expe-
dited arbitration under the 
terms of this Agreement. 
 The Master Agreement further pr
ovides, at article 22, for a 
Floorcovering Joint committee to administer a final and binding 

grievance and arbitration procedure (Grievance/Arbitration 
Clause).  The Grievance/Arbitrat
ion Clause vests the Joint Com-
mittee with power to adjust all 
disputes and grievances arising 
out of the application or interpretation of the Master Agreement. 
During December 2006, the Union obtained union authoriza-
tion cards from unit employees of the non-FSI Respondents and 
Respondent FSI.  Followed by sp
aces for name, address, and 
employment information, the cards bore the following legend: 
AUTHORIZATION FOR REPRESENTATION 
I authorize the International Union of Painters and Allied 
Trades or its affiliated Local Union or District Council to act 
as my exclusive collective bargaining representative with any 
present or future employer in al
l matters pertaining to wages, 
hours and other conditions of em
ployment.  I understand that 
this authorization can be used 
by the union to petition for an 
NLRB election or obtain reco
gnition from my employer 
without an election.  I understand that revocation of my au-
thorization can only be done in writing. 
B.  The Union™s Card Check for Unit Employees 
of Respondent FSI By letter dated December 13, 2006, the Union notified Re-
spondent FSI, inter alias, of its 
intent to modify the terms and 
conditions of the Master Agreement upon its January 31 expira-
tion date.  By letter dated 
December 15, 2006, Bryan Price 
(Price), vice president of Respon
dent FSI notified the Union of 
the Company™s intent to terminate its extant memorandum of 
understanding with the Union upon the expiration of those con-
tracts. 
By letter dated January 17, the Union demanded, in accor-
dance with article 4, that Re
spondent FSI submit to a third 
party card check to determine ma
jority status of the Union, 
stating, in pertinent part: 
 To achieve a true and consistent card check, the Union has se-
cured a majority of authorization cards of workers employed 
by your company according to
 your most re
cent re
mittance report, which was filed with our office in December of 2006 
that covered hours worked and or paid during the period of 
10/28/2006 to 11/24/2006. 
 . . . . 
 [T]he Union is prepared [to conduct a third party card check] 

on Tuesday January 23 at 9 am at your office.  The Union has 
chosen Ms. Sylvia Courtney, an attorney experienced in labor 
law issues to act as the third party in this matter. 
 J. PICINI FLOORING
 615
 By letter dated January 18, 
Respondent FSI stated its un-
availability on January 23.  By le
tter dated January 22, the Un-
ion asked Respondent FSI to name
 dates and times of availabil-
ity for the remainder of the week for participation in a card 
check.  Upon Respondent FSI™s failure to respond, the Union, 
by certified letter and facsimil
e transmission dated January 25, 
wrote to Respondent FSI, in 
pertinent part, as follows: 
 The Union has made repeated attempts to peacefully settle 
what we believe to be a grievance.  Your failure to respond to 
requests for meetings to determine whether or not the Union 
in fact has 9(a) status in accordance with Article 4 of the cur-
rent Contract is disappointing. 
 Since it appears that it is very difficult to set up a meeting 
with you to adjust this grievance, you will find a copy of the 
most recent remittance report from your company received in 
our office last week representing hours worked by individuals 
covered by the current Contract during the most recent month 
(December 2006). 
 Additionally you will find copies of signed Authorization for 
Representation Cards that we have received from a majority 
of those individuals referred to above.
6 . . . As the 9(a) repre-
sentative of your employees, it is my duty to inform you that 
you are bound to negotiate in good faith with the Union for no 
less than one year. 
 On January 29, Price emailed Mallory, informing him that 
prospects for a meeting that day 
or the next were not good, but 
ﬁmaybeﬂ he would be available the following day (January 
31).7 By certified mail and facsimile transmission on January 30, 
the Union notified Price as follows: 
 The Union believes that you have been delaying meeting with 

its officials to discuss whethe
r or not your company™s em-
ployees have designated the Union as their sole and exclusive 
bargaining representative as de
fined by section 9(a) of the 
[Act].  The Union is utilizing the most recent remittance re-
port submitted by your company to determine the bargaining 
unit and having done so believes that here is a strong majority 
of your employees who have submitted authorization cards. 
 The union is meeting with [sic] at 12 pm today at the offices 

of Father Machaca [sic] at the Church Amistad Christiana . . .  
Father Machaca [sic] . . . h as been designated by the Union as 
a third party and considered neutral.  The Union is requesting 
your presence at this meeting. 
                                                  6 The Union™s January 25 communication to Respondent FSI en-
closed copies of 17 signed union authorization cards.  Although there is 
no specific evidence Price reviewed the copies, he testified he had no 
doubt the Union had representation cards from a majority of the em-

ployees, but he did have a doubt as
 to how they were obtained. 
7 At the hearing, Price admitted he 
ﬁpretty muchﬂ had no intention of 
meeting with the Union during the week of January 29.  Although Price 

testified he was not unwilling to uti
lize a card check procedure in de-
termining the Union™s majority status
, he also testified the company™s 
position was that ﬁan election was th
e fairest and the only way to de-
termine [what] the employees wanted.ﬂ 
On January 30, the Union filed a representation petition with 
the Board for a unit of Responde
nt FSI™s employees.  On the 
same day, in the presence of two union representatives and in 
the absence of any representati
ve of Respondent FSI, Father 
Menchaca, a local religious leader, conducted a card check at 
the Church Cristiana Amistad in Las Vegas by comparing the 
signatures of union authorization cards to the names of employ-
ees listed on the most recent remittance report submitted by 
Respondent FSI to the Union for employee hours worked be-
tween December 1 and 23, 2006
8 (Respondent FSI Remittance 
Reports). The card check revealed that the Union had obtained 
authorization cards from a majority of Respondent FSI™s unit 
employees as named on Respondent FSI Remittance Reports. 
Following the card check, Father Menchaca executed a 
ﬂMemorandum Acknowledging Veri
fication of Authorization 
for Representation Cardsﬂ (V
erification Memorandum), in 
which he verified that of 22 FSI employees listed on Respon-
dent FSI™s remittance report, 20 ha
d signed authorization cards.  
Later that day, Mallory delive
red copies of the Verification 
Memorandum to Respondent FSI, and followed up with an e-
mail to Price suggesting a meet
ing for the following day, Janu-
ary 31, to discuss negotiations. 
 By responsive email, Price 
declined to meet with Mallory 
as he had two other meetings 
and did not feel well.  Later that
 same day, the Union, in its 
asserted capacity as the 9(a) bargaining representative of Re-
spondent FSI™s employees, by 
certified mail and facsimile 
transmission, proposed bargaini
ng dates with Respondent FSI. 
By letter to Price dated Februa
ry 16, the Union repeated its 
request for negotiations.  By letter dated February 16, Respon-
dent FSI insisted that its onl
y relationship with the union was 
under 8(f) of the Act, which relationship ended upon the Janu-
ary 31 expiration of the master agreement.  Ensuing communi-
cations between the Union and 
Respondent FSI hewed to the 
same respective positions. 
Following January 30, Respondent FSI has not engaged in 
collective bargaining with the Uni
on but has continued in effect 
the terms and conditions of its
 unit employees™ employment, 
including paying into the Union trust funds.  On February 2, the 
District Council filed unfair labor practice charges against Re-
spondent FSI.  Neither the Union nor Respondent FSI pursued a 
grievance concerning the dispute.  
C.  The Union™s Card Checks of the Unit Employees 
 of Each of the Non-FSI Respondents 
By letter dated December 13, 2006, Gregory Smith (Smith), 
counsel for the non-FSI Respondents, notified Jack Mallory 
(Mallory) business representative of Local #159 that each of the 
non-FSI Respondents intended to terminate the Master Agree-
ment on January 31, the contract
ual termination date.  Smith 
offered to bargain on behalf 
of the non-FSI Respondents over 
the terms of an agreement to su
cceed the Master Agreement.  
Thereafter, the non-FSI Responde
nts met in contract negotia-
tions with Local #159 on January 8, 16, 23, 29, and 30 without 
reaching agreement and agreed to meet on January 31 at Local 
#159™s offices in Henderson, Nevada. 
                                                 8 The joint stipulation of facts inadvertently states the period as De-
cember 1 and 23, 2007. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 616 
On January 31, at 2:45 p.m., th
e following individuals, inter 
alios, met in Local #159™s c
onference room: John Smirk 
(Smirk), business manager and secretary-treasurer of the dis-
trict council; Smith on behalf
 of the non-FSI Respondents, 
Jamie Picini of Respondent Pi
cini, Frank Kopcha of Respon-
dent Custom, and Ken Freeman 
of Respondent Freeman™s (the 
card check meeting).
9  Witnesses to the meeting supplied fun-
damentally consistent 
accounts of what was said.  The follow-
ing account is an amalgam of 
credible testimony:  Smirk an-
nounced, essentially, that pursu
ant to article 4 the Union 
wanted to convert its 8(f) relationship with each of the non-FSI 
Respondents to a 9(a) relationship by means of card checks to 
be conducted that day by an available third party from a local 
church against the non-FSI Respondents™ December 2006 trust 
fund remittance reports (the December remittance reports), 
which covered the period between late November through De-
cember 26, 2006.
10  Smith objected on grounds that the De-
cember remittance reports were not
 current lists of employees, 
that the non-FSI Respondents had not been given an opportu-
nity to participate in the selection of the third party, and that it 
was unethical for the Union to pursue such a course of action at 
the eleventh hour.
11  After 10Œ15 minutes of heated discussion, 
Smith and representatives of th
e non-FSI Respondents signified 
their intention of leaving the card check meeting.  Smirk said 
the Union was going to continue with the card check in their 
absence and certify the employee units.  Smith and his clients 
walked out of the card check meeting. 
After the non-FSI Respondents left
 the card check meeting, 
Maria Castillo Couch (Couch), 
of whom no further evidence 
was provided, conducted a card check of the non-FSI Respon-
dents™ unit employees by comparing the signatures of union 
authorization cards to the na
mes of employees listed on the 
non-FSI Respondents™ respective December remittance reports. 
The card check demonstrated that the Union had obtained au-
thorization cards from a majority of each of the non-FSI Re-
spondents™ employees so listed, and Couch prepared a card 

check certification for each of the non-FSI Respondents™ em-
ployee units.
12 On January 31 following the card check meeting, by facsim-
ile transmission and certified mail, the District Council wrote to 
Smith, suggesting prospective ba
rgaining dates and sites and 
                                                 9 Smith conducted similar bargaini
ng with the Union on behalf of 
four other companies, some representatives of which were also present 
at this meeting.  Details regarding those companies are immaterial to 
this matter. 
10 Remittance reports were not due until the 20th of each month and 
not delinquent until the 30th; the December 2006 report was the most 
recent available to the Union. 
11 On January 31, each of the non-FSI Respondents had payroll re-
cords and signature exemplars covering unit employees available at 
their offices and had access to FAX machines.  The Union did not 
request any such documents, and neit
her Smith nor his clients proffered 
any. 12 The Union did not transmit the cer
tification to any of the non-FSI 
Respondents because, according to Smirk, ﬁI think that it was assumed 

that we had established Sec. 9(a), an
d we proceeded as if we had.  And 
[the non-FSI Respondents] had refused 
to participate in the process, 
and I assumed that we would be here 
at some time, so if [they] wanted 
it, [they] could have requested it.ﬂ 
stating:  We are disappointed in your decision to not continue negotia-
tions today.  The Union continued with the process of having 
a third party certify that the Union is in fact the 9(a) collective 
bargaining representative of 
the employees of your clients.
13  Later the same day, by telecopy
 and letter dated January 31, 
Smith wrote to the Union, summarizing the earlier events in 
pertinent part, as follows: 
 [At the card check meeting], I in
formed you that we were not 
prepared for a card check, that there had never been any dis-
cussion in our prior meeting about a card check, and that we 
had not agreed to any third-party to perform the card  
check. . . . You claimed that the person you selected was a 
ﬁthird-partyﬂ because he was from a local church but, of 
course, we had no way of verifying the truth of what you said 
or whether this individual, even if from a local church, was in 
fact unbiased. 
 I also stated that you did not have a current list of employees 
of each employer.  You stated you had trust fund remittance 
reports but the most recent report you could possibly have 
would have been for the month 
of December 2006 . . . those 
reports are not a current listi
ng of employees who would be 
eligible to participate in the card check.  Such a list should be 
a current list as of today, or at 
lest within the last day or two. 
 . . . . 
 My clients could not condone yo
ur unilateral attempt [to do a 
card check].  Accordingly, we left. 
 On February 1, the District 
Council filed unfair labor prac-
tice charges against each of the non-FSI Respondents.  Neither 
the Union nor any of the non-FSI Respondents pursued a griev-
ance concerning the dispute. The non-FSI Respondents and the 
Union met in collective-bargaining for a successor agreement 
on February 1, 2, 13, 22, 27, Ma
rch 5, and April 17 but did not 
discuss the card checks or certifications. 
Based on later-provided payroll reports for each of the non-
FSI Respondents, the authorizati
on card results as compared to 
names of employees employed as of January 31 were as fol-
lows:    Respondent Custom:        24 of 41 
 Respondent FCS:             12 of 20 
 Respondent Freeman™s:   19 of 30 
 Respondent Picini:           43 of 48 
V.  DISCUSSION A.  Legal Principles 
Section 8(f) permits unions and employers in the construc-
tion industry to enter into coll
ective-bargaining agreements 
without the union having to estab
lish that it has the support of a 
majority of the employees in the covered unit.
14  Section 8(f) 
                                                 13 Although the letter inadvertently
 courtesy-copied clients of Smith 
other than the non-FSI Respondents, 
the Union did not claim certifica-
tion of representative for clients other than the non-FSI Respondents. 
14 Sec. 8(f) of the Act provides, in pertinent part: 
 J. PICINI FLOORING
 617
creates an exception to Section 
9(a)™s general rule requiring an 
employee showing of majority support for the union.
15  An 8(f) 
collective-bargaining agreement is enforceable throughout its 
term,
16 and an employer violates Section 8(a)(5) and (1) of the 
Act by failing to adhere to, or by repudiating an 8(f) agreement 
during its term.17 While an 8(f) relationship between an employer and a union 
may be terminated by either 
party upon the expiration of their 
collective-bargaining agreement,
18 a 9(a) relationship (and the 
concomitant obligation to bargai
n) continues after contract 
expiration, unless and until the union is shown to have lost 
majority support.
19  Unlike a 9(a) contract, an 8(f) contract does 
not bar a representation petition under Section 9.
20 An 8(f) representative may achieve 9(a) status either through 
a Section 9 certification proceed
ing or ﬁfrom voluntary recogni-
tion . . . where that recognition is based on a clear showing of 
majority support among the unit em
ployees, e.g., a valid card 
majority.ﬂ
21  A 9(a) relationship is established where ﬁ(1) the 
union requested recognition as the majority or 9(a) representa-
tive of the unit employees; (2) the employer recognized the 
union as the majority or 9(a) bargaining representative; and (3) 
the employer's recognition was based on the union™s having 
shown, or having offered to show, evidence of its majority 
support.ﬂ22  In order to establish voluntary recognition, there 
must be evidence that ﬁthe
 union unequivocally demanded 
recognition as the employees™ 9(a) 
representativeﬂ and that ﬁthe 
employer unequivocally accepted it as such.ﬂ
23  The Board has 
signified approval of recognitio
nal agreements that provide a 
method for determining majority status.
24                                                                               It shall not be an unfair labor practice under subsecs. (a) and (b) of this 
section for an employer engaged primarily in the building and con-
struction industry to make an agreement covering employees engaged 
(or who, upon their employment, will 
be engaged) in the building and 
construction industry with a labor organization of which building and 
construction employees are member
s . . . because (1) the majority 
status of such labor organization has not been established under the 

provisions of [Sec.] 9 prior to 
the making of such agreement. 
15 Sec. 9(a) states, in pertinent part: 
Representatives designated or selected for the purposes of collective 
bargaining by the majority of the employees in a unit appropriate for 
such purposes, shall be the exclusive representatives of all the em-
ployees in such unit for the purposes of collective bargaining in re-

spect to rates of pay, wages, hours of employment, or other conditions 
of employment. 
16 John Deklewa & Sons,
 282 NLRB 1375 fn. 62 (1987), enfd. sub 
nom. 
Iron Workers Local 3 v. NLRB, 
843 F.2d 770 (3d Cir. 1988). 
17 Horizon Group of New England
, 347 NLRB 795, 807 (2006); see 
also Madison Industries, 
349 NLRB 1306 (2007).
 The same principles 
apply to a supplemental agreement in 
which an employer consents to be 
bound to a master agreement.  
Cedar Valley Corp., 302 NLRB 823, 830 
(1991). 
18 Deklewa, supra at 1386Œ1387. 
19 Levitz Furniture Co. of the Pacific, 333 NLRB 717 (2001). 
20 Deklewa, supra at 1387. 
21 Deklewa, supra at 1387 fn. 53. 
22 Staunton Fuel & Material, 
335 NLRB 717, 720 (2001). 
23 J & R Tile, 
291 NLRB 1034, 1036 (1988). 
24 See 
Goodless Electric Co
., 321 NLRB 64 (1996
), rev. and
 re-manded 124 F.3d 322 (1st Cir. 1997), reaffd. 332 NLRB 1035 (2000), 
For voluntary recognition, the majority showing need not 
adhere to formal 
standards.  See 
Saylor™s, Inc.,
 338 NLRB 330 
(2002), (9(a) relationship established by contract provision 
stating the employer recognized the union as the 9(a) represen-
tative based on the union™s having shown evidence of majority 
support); Hayman Electric, Inc.,
 314 NLRB 879 (1994) (au-
thorization cards of employees whose names appeared on the 
union™s manning board for the contractor shown to employer); 
Island Construction, 135 NLRB 13 (1962) (employer™s volun-
tary recognition based on authorization-card majority checked 
against payroll list);
25 but see 
J & R Tile, 
supra at 1037 (evi-
dence that a successor employer™s
 contract provided for health, 
welfare, and pension benefits 
and that the predecessor em-
ployer's president must have known his employees were union 
members ﬁinsufficient to establish that the contract . . . was 
entered into pursuant to Section 9(a) of the Actﬂ). 
The Board has placed the burden of proving that a construc-
tion-industry relationship falls unde
r 9(a) rather than under 8(f) 
on the party making that assertion.
26  The Board™s general in-
tent is to ﬁapply existing eligibility and election rules to the 
extent feasible.ﬂ
27 In Board-conducted represen
tation elections among the em-
ployees of employers engaged in
 the building and construction 
industry, the construction industry employee eligibility formula 
applies.28  The 
Daniel/Steiny
 eligibility formula applies to the 
voting eligibility of all employ
ees in the construction industry 
unless the involved parties stipulate not to use it.  
Signet Test-ing Laboratories, 330 NLRB 1 (1999).  The Board has also 
utilized the 
Daniel/Steiny
 eligibility formula in card-majority 
Gissel
29 cases. See 
Michael™s Painting, Inc.
, 337 NLRB 860, 
861 fn. 7 (2002). 
B.  Positions of the Parties 
The Complaint alleges that Respondent FSI and each of the 
non-FSI Respondents violated Section 8(a)(1) and (5) of the 
Act by failing and refusing to honor the results of third party 
card checks conducted by the Union on January 30 and 31, 
respectively, and by thereafter refusing to recognize the Union 
as the 9(a) exclusive collective-bargaining representative of 
                                                                              again rev. and remanded 285 F.3d 102 (2002), complaint dismissed 337 
NLRB 1259 (2002); 
Hovey Electric, Inc.,
 328 NLRB 273 (1999). 
25 Cited in Deklewa, 
supra at fn. 53. 
26 Donaldson Traditional Interiors, 
345 NLRB 1298 (2005); 
Dek-lewa, supra at 1385 fn. 41; see also 
Madison Industries
, supra, slip op. 
at 4. 27 Deklewa, supra at fn. 42. 
28 Daniel Construction Co.,
 133 NLRB 264 (1961), modified 167 
NLRB 1078 (1967), reaffirmed and further modified in 
Steiny & Co., 
308 NLRB 1323 (1992), provide
s that in addition to unit employees 
employed during the payroll period i
mmediately preceding the date of 
the issuance of a Regional Director™s
 notice of election, all employees 
in the unit who have been employed for a total of 30 days or more 
within the period of 12 months, or 
who have had some employment in 
that period and who have been employed 45 days or more within the 24 
months immediately preceding the eligibility date for the election, and 
who have not been terminated for cause or quit voluntarily prior to the 

completion of the last job for which they were employed, are eligible to 
vote. 
29 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 618 
their respective employees. 
The General Counsel™s position is that by agreeing to article 
4, Respondent FSI and the non-
FSI Respondents each assumed 
an express obligation to submit to the Union™s demand for Sec-
tion 9(a) card check recognition, and, upon demonstration of 
majority status, to recognize the Union as the Section 9(a) rep-
resentative of their respective unit employees.  The General 
Counsel argues (1) that article 4 validly waived the Respon-
dents™ rights to insist on a Bo
ard-conducted election, (2) that 
following the card check performed in their absences, the Re-
spondents had no good-faith doubt 
of the Union™s majority 
status, and (3) that each of 
the Respondents deliberately and 
unlawfully undermined the cont
ractually mandated recognition 
procedures. 
The Charging Party argues that article 4 expressly provides 
that the Respondents recognize the Union as the Section 9(a) 
majority representative of their respective employees upon 
either the Union™s achieving majo
rity status or upon a demand 
by the Union to submit the majority status question to a third 
party card check.  The Charging Party contends that when Re-
spondent FSI and the non-FSI Respondents declined to partici-
pate in the Union™s majority 
status demonstr
ations conducted 
on January 30 and 31, respectivel
y, the Respondents unlawfully 
repudiated article 4.  The Union 
further argues that as the evi-
dence shows that majorities 
of the Respondents™ respective 
employees authorized the Union 
to represent them, and as none 
of the Respondents have filed grievances over the majority 
demonstration procedures utilized
 by the Union or established 
bias on the part of the third-party card checkers, the Respon-
dents must recognize the 9(a) status of the Union pursuant to 
the provisions of article 4. 
Respondent FSI contends that the Union may not bind it to a 
9(a) relationship through a unilateral card check.  Moreover, 
Respondent FSI contends the ca
rd check could not be relied 
upon, as it was tainted by the following deficiencies: the Union 
unilaterally designated Father Me
nchaca as the third party card 
checker; the card check did not apply the 
Daniel/Steiny
 eligibil-
ity formula; the card checker did not compare signatures; and 
some authorization cards were
 inappropriately counted for 
more than one employer. 
The non-FSI Respondents argue that the Union has not es-
tablished 9(a) status because (1) the Union never made an un-
equivocal demand for recognition; (2) the non-FSI Respondents 
never unequivocally granted 9(a) recognition; and (3) the card 
check procedure was legally insufficient and lawfully rejected 
by the non-FSI Respondents. 
No party contends that article 
4, which grants the Union an 
opportunity to make a demand for 9(a) recognition upon dem-
onstration of majority employee 
support, is other than a lawful 
agreement establishing a method whereby the Union may ob-
tain 9(a) status. 
C.  The Union™s Demand for 9(a) Recognition 
Clearly, the Union demanded 9(a) recognition from each of 
the Respondents in the course of announcing and implementing 
its January card checks under the aegis of article 4. The ques-
tion is whether, having failed
 to obtain any Respondent™s ac-
quiescence in its proposed
 implementation of 
article 4, the Un-
ion was entitled unilaterally to declare itself the 9(a) representa-
tive of the Respondents™ resp
ective unit employees based upon 
the card checks conducted on January 30 and 31. 
Pursuant to article 4, the Respondents agreed that ﬁif a ma-
jority of [their respective] employees authorize[d] the Union to 
represent them in collective bargaining, the Employer [would] 
recognize the Union as the NLRA 
9(a) majority collective bar-
gaining agent for [their respecti
ve unit] employees.ﬂ  The Re-
spondents further agreed to submit, upon demand by the Union, 
to a third party card check to determine the majority status of 
the Union.  Article 4 was silent as to the method of third party 
selection and/or the formula by which employee eligibility was 
to be determined, reserving reso
lution of any disputes concern-
ing its terms to expedited arbi
tration under the terms of the 
Master Agreement. 
The General Counsel and the Union maintain article 4 re-
quires each of the Respondents to recognize the Union as the 

9(a) representative of its re
spective employ
ees upon majority 
employee authorization and allo
ws the Union to demand that 
each of the Respondents submit to a third party employee card 
check, the results of which woul
d determine whether each Re-
spondent was thereafter bound to a 9(a) relationship with the 
Union. I agree that such is a clear and unambiguous reading of 
afrticle 4.  However, neither
 the General Counsel nor the 
Charging Party has persuasively
 explained how article 4 man-
dates the Union to devise the procedures by which majority 
authorization shall be determined or by which the card check 
should be conducted.  Further, neither the General Counsel nor 
the Charging Party has explaine
d why the Union™s choice of 
card-check procedures should tr
ump alternate views of appro-
priate measures, and finally, ne
ither the General Counsel nor 
the Charging Party has clarified why, when the parties dis-
agreed on what submitting to ﬁa third party card checkﬂ com-
prehended, the grievance/arbitration of the Master Agreement 
should not have been applied to. 
Counsel for the General Counsel cites the 
Goodless series of 
cases as authority for the validity
 of the Union™s January 30 and 
31 card checks.  The contractual clause contained in the 
Good-less 
letter of assent is strikingly similar to Article 4, excepting 
Article 4™s provision for a third party card check and dispute 
resolution by expedited arbitrat
ion.  However, the facts and 
issues of 
Goodless are dissimilar.  In 
Goodless, the union repre-
sentative presented the employer with signed authorization 
cards from all the employer™s unit employees, which the em-
ployer examined and independently verified.
30  The employer 
in Goodless never contended the union™s majority status should 
have been otherwise demonstrated 
but attacked the reliability of 
the authorization cards, which issue the Board addressed. 
Goodless cannot, therefore, constitute authority for the proposi-
tion that article 4 mandated the 
Union™s formulation of card 
check procedures. 
Counsel for the General Counsel argues that the Respon-
dents™ refusals to accept the card checks were in bad faith 
                                                 30 An employer may be bound by the results of card checks it has 
performed if the union is led to believe that the purpose of the card 

check is for recognition. 
Research Management Corp., 
302 NLRB 627 
(1991); 
Snow & Sons, 
134 NLRB 709 (1961). 
 J. PICINI FLOORING
 619
based, primarily, on her infere
nce that ﬁthe Respondents had 
absolutely no reason to doubt the Union™s majority status.ﬂ  
Counsel for the General Counsel
 also argues that the Respon-
dents™ objections to the card check were afterthoughts, thereby 
demonstrating bad faith.  It is true that prior to January 30 Re-
spondent FSI voiced no objection to the Union™s proposed card 
check procedures.  Rather, Respondent FSI consistently iterated 
its intention to term
inate its agreement with the Union upon its 
January 31 expiration and dodged th
e Union™s attempts to meet 
during the last two weeks of the 
contract term, thereafter insist-
ing that ﬁan election was the fairest and the only way to deter-
mine [what] the employees wanted.ﬂ
31  Respondent FSI™s posi-
tion that only an election could appropriately determine its 
employees™ representational wish
es may be ultimately unavail-
ing, but neither a weak argumen
t nor an avoidance of the pro-
posed card check proves union animus.
32  As for the non-FSI 
Respondents, on January 31 when the Union effected its third 
party card checks of their respective employees, two areas of 
controversyŠthe identity of the third party and the employee 
eligibility formulaŠremained unr
esolved.  Neither of the Re-
spondents™ objections is so frivol
ous as to show animus.  In-
deed, the Union™s proposed employee eligibility formula was a 
departure from the norm, inasmuch as, absent a modifying 
stipulation, the 
Daniel/Steiny
 eligibility formula is the appro-
priate method for determining voti
ng eligibility of employees in 
the construction industry. 
Signet Testing Laboratories, supra.  See also 
Michael™s Painting, Inc.
, supra.  No other evidence of 
animus on the part of the non-FSI Respondents has been ad-
vanced, and the non-FSI Responde
nts have continued bargain-
ing with the Union as the 8(f) representative of their respective 
employees, which is inc
onsistent with animus. 
In the absence of evidence of 
animus or intent to undermine 
the Union, the General Counsel 
cannot prove bad faith merely 
by the Respondents™ refusal to accede to the Union™s proposed 
third party card check procedures
.  Ultimately, the dispute be-
tween each of the Respondents and the Union boils down to a 

question of how article 4 should 
be interpreted.  Respondent 
FSI and the non-FSI Respondents 
advocated methods of deter-
mining majority employee aut
horization that differed from 
those proposed by the Union, whil
e the Union insisted on utiliz-
ing the procedures it had devised.  The Union™s procedures 
were not, as argued by the Respondents, unfair or unreasonable, 
but they were not consensual, and nothing in Article 4 put its 
imprimatur on any specific proce
dure.  Accordingly, neither the 
Respondents™ views nor the Union™s could be accorded contrac-tual deference.  ﬁWhere . . . the di
spute is solely one of contract 
interpretation, and there is no evidence of animus, bad faith, or 
an intent to undermine the Union, [the Board] will not seek to 
determine which of two equally 
plausible contract interpreta-
tions is correct.ﬂ  
Atwood & Morrill Co., 
289 NLRB 794, 795 
(1988).                                                  31 Since January 30, Respondent FSI
 has also argued that deficien-
cies in the Union™s January 30 card
 check rendered the results unreli-
able. 32 Following the expiration of the Master Agreement, Respondent 
FSI has continued in effect all its
 terms and conditions, including union 
trust fund contributions, which is inconsistent with animus. 
Pursuant to the language of Ar
ticle 4, when the Respondents 
opposed the Union™s self-devised third party card check, the 
Union™s appropriate recourse 
was not to implement what 
amounted to a default card check, reasonable and fair though its 
effectuation may have been, but 
to address the disagreement 
through the grievance procedure.  
No party availed itself of the 
grievance and arbitration proce
dure in the Master Agreement 
regarding the third party card checks conducted on January 30 
and January 31, respectively,
33 and no expedited arbitration was 
conducted.  Until disagreement
s over the manner of determin-
ing majority status were settled, either by mutual accord or by 
recourse to contractual dispute resolution, the Union was not 
entitled to declare the card check valid and binding.
34 The Charging Party argues that by refusing to participate in 
the January card checks, the Respondents repudiated Article 4 
and, concomitantly, their respec
tive collective-bargaining rela-
tionships with the Union.
35  The complaint fails to allege such 
conduct as unlawful, limiting allegations of illegality to the 
Respondents™ refusals to honor th
e results of the third party 
card check.  While the Board may find and remedy a violation 
of the Act even in the absence of a specific complaint allega-
tion, the issue must be closely 
connected to the subject matter 
of the complaint and have been fully and fairly litigated.  
Park 
N Fly, Inc., 
349 NLRB 132 (2007); 
Gallup, Inc.,
 334 NLRB 
366 (2001); Pergament United Sales
, 296 NLRB 333, 334 
(1989).  Here, neither the narrow complaint allegations nor the 
General Counsel™s presentation of evidence put the Respon-
dents on notice that contract repu
diation was at issue.  Accord-
ingly, I do not address the question.  See 
International Baking 
Co. & Earthgrains
, 348 NLRB 1133 (2006); 
Dilling Mechani-cal Contractors, 
348 NLRB 98, 107Œ108 (2006).
36                                                  33 In its January 25 letter to Respondent FSI, the Union referred to 
Respondent FSI™s asserted refusal to comply with Article 4 as a ﬁgriev-
ance,ﬂ but there is no evidence the 
Union implemented the contractual 
grievance procedure. 
34 The Charging Party argues that the Respondents were obliged to 
seek dispute resolution under the term
s of Article 4 if they opposed the 
Union™s card check procedures, but the Board has placed the burden of 

proving that a construction-industr
y relationship falls under Section 
9(a) rather than under 8(f) on the party making that assertion.  There-
fore, while either the Respondents or
 the Union could have turned to 
the grievance procedure, the Charging Party may not fault the Respon-
dents for not having done so. 
35 Counsel for the General Counsel makes a similar, though limited, 
argument in her post-hearing brief,
 asserting that each of the Respon-
dents deliberately and unlawfully undermined the contractually man-
dated recognition procedures. 
36 I also find it unnecessary to address Respondent FSI™s argument, 
in the circumstances of this case, 
that Article 4 does not survive the 
expiration of the Master Agreement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 620 
In the absence of majority employee authorization achieved 
under the terms of Article 4, the Respondents were not obli-
gated to recognize the Union as the exclusive 9(a) collective-
bargaining representative of their respective employee units.  
Accordingly none of the Responde
nts violated the Act by fail-
ing and refusing to honor the results of the third party card 
checks conducted by the Union on January 30 and 31, respec-
tively, and none of the Respondents violated the Act by thereaf-
ter failing and refusing to recognize the Union as the exclusive 
9(a) collective-bargaining representative of their respective unit 
employees. 
[Recommended Order omitted from publication.] 
 